DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2021.06.09 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,711,779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claim 1 has been amended
Claims 3, 6, 9, and 12 have been canceled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2020.10.07 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

PLUNGER PUMP HAVING A ROTATABLE PLUNGER WITH CUT FACE DISPOSED IN A CYLINDER WHEREIN THE CYLINDER INCLUDES A MAIN BODY AND A SPACER SECTION WITH THE SPACER SECTION HAVING A GREATER LENGTH IN AN AXIAL DIRECTION THAN THE MAXIMUM STROKE LENGTH OF THE PLUNGER

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to recite structure which narrows the scope of the claim including the limitations “the length of the spacer section in the axial direction of the 
The closest known prior art device was taught by US 3,382,812, (“Smith”), which teaches a plunger pump comprising: a cylinder having inside a cylinder chamber; a plunger disposed in the cylinder so as to be relatively movable forward and backward to the cylinder chamber along an axial direction of the plunger so that an outer circumferential face of the plunger is in slide contact with an inner circumferential face of the cylinder, and having a cut face on an outer periphery of an distal end; and a suction port and a discharge port provided to the cylinder to communicate with the cylinder chamber, the plunger pump transferring fluid by reciprocating the plunger in an axial direction while rotating the plunger relative to the cylinder chamber to let the suction port and the discharge port alternately communicate with the cylinder chamber, wherein the cylinder includes a cylinder main body and a spacer section being disposed in an inner portion of a proximal end side of the cylinder main body, and sliding against a portion of the plunger closer to the proximal end side than a portion of the plunger advancing and retracting into the cylinder chamber, the plunger pump further comprises a seal section provided on the proximal end side of the cylinder for sealing the cylinder main body, the plunger and the spacer section, a length of the spacer section in the axial direction of the plunger is smaller than a length from a proximal end of the spacer section to a boundary step of the cut face on the outer circumferential face of the plunger in a fully retracted position; however, Smith fails to explicitly disclose or teach “the length of the spacer section in the axial direction of the plunger is larger than a maximum stroke length of reciprocation of the plunger.” Several previously cited references such as US 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN DOYLE/
Examiner, Art Unit 3746

	/PATRICK HAMO/Primary Examiner, Art Unit 3746